Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 1/21/2022, Applicant has amended Claims 60, and 106, and added new claims, Claims 129-139.  
Claims 1, 57, 59-60, 62, 71, 78, 88, 90, 104, 109, and 129 are withdrawn. 
Claims 68-70, 72, 74, 76, 79-81, 83-84, 86-87, 91, 93-94, 97-100, 103, 105-106,
108, 110-128, and 130-139 are under examination

Allowable subject matter
Claims 94 and 139 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically in regard to claim 94, although individual sgRNA claimed were known in the prior art (e.g., see SEQ ID NO:36 below), the combination of at least 3 of the claimed sgRNA were not taught or suggested by the prior art. Furthermore, in regard to claim 139, although the dCas9-VP64-2A-MS2-NLS-p65-HSF1 expression cassette is made obvious by the prior art (e.g., see SEQ ID NO:64 below), the arrangement and specific sequences corresponding to the 5’ floxed-stop and 3’WPRE are not taught or suggested by the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 was filed after the mailing date of the non-final Office action on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 112(b)
The prior rejections of Claims 106 and 108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s amendments to claim 106 to describe the promoter and claim 108 to describe the one or more guide RNAs.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68-70, 72, 74, 76, 79-81, 83-84, 86, 91, 93, 97-100, 103, 105-106, 110-120, 124-128, 130 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019).

In regard to claim 68, Konermann et al., teaches a method for increasing expression of a target gene using a modified CRISPR Cas9 system comprising an inactive Cas9 (alias dCas9) fused to transcription activation domain such as VP64, in addition to a chimeric adaptor protein comprising an adaptor such as MS2 fused to one or more transcriptional activation domains such as p65 and HSF1 ([0828-0870], Examples 19 & 20, Figs. 43, 45, 48, 54-74). See nucleic acids in Fig. 68A
Specifically in regard to claim 68 as per the method occurring in vivo in a non-human animal model, Konermann teaches said CRISPR Cas9 system is a genomically integrated expression cassette in a knock-in/conditional transgenic animal using the Cre-Lox system and introducing one or more modified sgRNA that target a gene of interest for activation [0102, 255, 0260, 0380, 0423-0426, 0593, 0893, 0963-0967], see Examples 21 & 22.
In regard to claim 68 as per the sgRNA being introduced by viral delivery, Konermann teaches the sgRNA are introduced by viral vectors such as an AAV vector ([0100, 0421, 0964-0967], Example 22, but see also more generally [0044, 0308, 0377-0378, 0428-0431, 0442-0444]).
In regard to claim 69, as stated supra, Konermann teaches the sgRNA are introduced by an AAV vector.
In regard to claims 70 and 72, Konermann teaches the use of AAV8 vector as particularly preferred for delivery to the liver [0457, 0477], and discloses a genus of target genes associated with liver diseases (p. 40-41, Table B) including anemia and thalassemia (P. 41, line 3). Notably in regard to claim 72, Konermann reduces to practice a method of increasing the hemoglobin gene HBG1 (see Figs, 60-67), which is expressed in the fetal liver and would have been an obvious target for AAV8 targeting.
In regard to claim 74, Konermann teaches the sgRNA be designed to target upstream of the transcriptional start site (TSS) such as in a promoter region [0052, 0094, 0177, 0184]
In regard to claim 76, Konermann teaches the sgRNA be designed in a window of -200 nucleic acids upstream of the transcriptional start site (TSS) in order to improve positioning of the transcription activator domain [0094, 0840].
In regard to claims 79 and 80, as stated supra, Konermann teaches that the sgRNAs are introduced in form of DNA [0421] such as an AAV vector, wherein the sgRNAs are operably linked to a pol III promoter such as U6 [0259, 0620, 0964-0967]. Specifically, in regard to claim 80 Konermann teaches each sgRNA comprises its own promoter ([0437-0439, 0442-0444, see Figs. 80BB, 4.4 & 68A).
In regard to claim 81, as stated supra, Konermann teaches the sgRNAs comprises two adaptor binding sites within a first and second loop that bind the chimeric adaptor proteins (see also Figs. 44, 48, & 64B).
In regard to claim 83, Konermann teaches that the sgRNA comprises a first tetraloop of “GAAA” and a second stem loop 2 of “GAAA” (see Figs. 16A and 23J), which corresponds to residues 13-16 and 53-56 of SEQ ID NO:12.
In regard to claim 84, as stated supra, Konermann teaches the MS2 binding loop with the sequence of SEQ ID NO:8 [0200], which is 100% identical to instant claim SEQ ID NO:16 (see SCORE search 10/13/2021, rni file, result #1).
In regard to claim 86, as stated supra, Konermann teaches the CRISPR complex target a disease associated gene ([0392-0396], Tables A & B).
In regard to claim 91, Konermann teaches multiplexing sgRNAs targeting multiple genes ([0050, 0241, 0842], Example 19, see Figs. 60-67 and 73).
In regard to claim 93, Konermann teaches multiple sgRNAs targeting a single gene by tiling the promoter region can result in more robust transcriptional activation [0847, 0858]. Specifically, Konermann teaches up to 8 sgRNAs targeting a single gene ([0184, 0862], see Fig 72). In regard to claim 97, Konerman teaches multiple sgRNAs can increase expression by at least 3-fold [0862].
In regard to claim 98-100, 103 and 105, Konermann teaches the Cas9 conditional expression can be activated by co-expression with Cre [0102, 0425]. Specifically, Konermann teaches the CRISPR Cas knock-in conditional transgenic mouse comprises an upstream Lox-Stop-polyA-Lox sequence [0102, 255, 0260, 0963], see Example 21), in order to prevent Cas expression in the absence of Cre. In addition, Konermann teaches that either i) as per claims 98, 99, 103, and 105 the floxed non-human animal is crossed with a Cre driver animal such that the floxed non-human animal further comprises a genomic Cre recombinase expressed under a tissue specific promoter [0425]; or ii) as per claims 98, 99, 100, and 105, as stated supra, Konermann generally teaches AAV vectors for delivery [0044, 0308, 0377-0378, 0428-0431], and more specifically teaches an AAV-Cre is further introduced to the floxed non-human animal in order to induce expression of the CRISPR-Cas9 system ([0964-0966], see Example 22). 
In regard to claim 106, as stated supra, Konermann teaches that the Cre recombinase can be operably linked to a tissue specific promoter [0425], discloses the use of the albumin promoter for liver tissue specific expression [0358, 0449], and discloses a genus of target genes associated with liver diseases (p. 40-41, Table B) including anemia and thalassemia (P. 41, line 3). Accordingly, it would have been an obvious step to combine a Cre recombinase with an albumin promoter in order to achieve liver specific expression to target liver diseases.
In regard to claim 110 and 111, Konermann teaches the Cas9 protein is a Streptococcus pyogenes protein [0055, 0060, 0067, 0085, 0086, 0113, 0360], see Fig. 2A).
In regard to claims 110 and 112, Konermann teaches the Cas9 protein comprises D10A and N863A mutations [0086, 0089, 0365].
In regard to claim 113, Konermann teaches the Cas9 protein is codon optimized for non-human animal cells [0055, 0059, 0259, 0366, 0968].
In regard to claims 114-116, as stated supra, Konermann teaches a chimeric Cas9 protein comprising from 5’ to 3’ a catalytically inactive Cas9 protein, a NLS, and a VP64 transcriptional activator domain (see Fig. 43 and 80G-I). Specifically in regard to claim 116, Konermann teaches the sequence of the dCas9-VP64 fusion protein as SEQ ID NO: 476, which comprises a sequence that is 98.8% identical to SEQ ID NO: 25 (see also SCORE search 10/13/2021, rni. file, result #1)
[AltContent: textbox ([img-media_image1.png])]In regard to claims 117-120 and 133, as stated supra, Konermann teaches a chimeric adaptor protein comprising MS2 coat protein fused to transactivation domains (Figs. 44, 48, see 64B adjacent). Specifically in regard to claims 118-120, Konermann teaches the sequence of the MS2-NLS-p65-HSF1 chimeric adaptor protein as SEQ ID NO:469 (see also Figs. 64B, 80D & 80V), which is identical to SEQ ID NO: 27 (see also SCORE search 10/13/2021, rni. file, result #1).
In regard to claims 124-125, Konermann teaches the conditional/knock-in animals comprise the CRISPR-Cas9 construct at the Rosa26 locus [0424]. Furthermore, Konermann teaches the CRISPR-Cas9 construct can be operably linked to an endogenous promoter including endogenous tissue specific promoters [0057, 0358, 0422, 0425, 0447-0453, 0624, 0634]. Thus, a combination of these elements would have been obvious to one of ordinary skill at the time of filing (see below).
In regard to claims 126-128, as stated supra, Konermann teaches the non-human animal is a mouse [0041, 0102, 0255, 0424].
In regard to claims 130, Konerman teaches the viral vectors can be administered to the non-human animal by intravenous injection [0461].
However, Konermann is silent to a preferred embodiment of a method for increasing expression of a target gene in vivo in an animal model comprising an inactive Cas9 (alias dCas9) fused to the activation domain, chimeric adaptor protein, and sgRNAs for targeting the gene.
Nevertheless, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to increase expression of a target gene in vivo because each of the individual elements of the instant claims are independently presented by Konermann as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in genetically modified animals in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (chimeric Cas9 activation proteins,  chimeric adaptor proteins, sgRNAs for targeting genes, and animal models thereof) are taught by Konermann and further they are taught in various combinations and are shown to be used in a method for increasing target gene expression in vivo.  It would be therefore predictably obvious to use a combination of these elements in said method. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged.
Applicant argues that the prior art of Konermann only provides a prophetic example of increasing gene expression of a target gene in vivo comprising AAV delivery of sgRNAs. Applicant argues that the claimed method of virally introducing gRNAs produced unexpected results. Specifically, Applicant argues that Figure 12 of instant application demonstrates that introducing TTR-targeting gRNAs by viral delivery increased TTR levels by about 11-fold, while transgenic mice with same TTR targeting gRNAs that were expressed from the Rosa26 locus only increased TTR levels by about 2 or 3-fold.
Applicant's arguments have been fully considered but they are not persuasive. 
In response to the Applicant’s argument, the purported unexpected results presented by the Applicant were studies performed with a specific dCas9-VP64/MS2-NLS-p65-HSF1 activation system, a specific TTR gene targeting sgRNA array, delivered by an AAV8 vector, and measured TTR protein expression in serum, which is not commensurate in scope with the claimed method. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention.
Furthermore, Fig. 9 of Applicant’s specification demonstrates that transgenic mice with same TTR targeting gRNAs that were expressed from the Rosa26 locus increased TTR levels in tissues such as testis, pancreas and kidney by at least 10-fold. Thus, it appears that the alleged unexpected results Applicant is arguing between Rosa26 expressed gRNAs and viral expressed gRNAs is only applicable to serum levels of the target gene of the claimed method.
Furthermore, Fig. 15 of Applicant’s specification demonstrates that transgenic mice with same TTR targeting gRNAs that were expressed by AAV8 vector only increase expression of TTR protein above the same TTR targeting gRNAs from the Rosa26 locus for the first week or two after injection. By three weeks, the fold activation by AAV delivery is the same as by Rosa26 expression (see Fig. 11 of about 4-fold). Thus, it appears that the alleged unexpected results Applicant is arguing between Rosa26 expressed gRNAs and viral expressed gRNAs is only applicable to the first week of the claimed method.
Finally, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Zhou et al. (Nature Neuro, 2018, 21:440-446, published on-line 1/15/2018, see IDS filed 8/06/2021), which demonstrates that before the time of filing it was known that AAV vector expression of gRNA arrays was efficiently increased gene expression by over 100 fold in some instances (p. 444, Fig. 4 of Zhou). Thus, Applicant’s assertion of unexpected results amounts to no more than an affirmation that the invention working as intended. 



Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Gilbert et al., (US2017/0204407, filed 7/14/2015, published 7/20/2017, prior art of record) and Liao et al., (Cir Res, 2017, 120:1865-1867, prior art of record).

As discussed previously, Konermann suggests a method for increasing expression of a target gene in vivo in a non-human animal for screening “gain of function phenotypes” comprising a dCas9 fused to a transcriptional activation domain, and a chimeric adaptor protein comprising an adaptor fused to a transcriptional activation domain.
In regard to claim 87, Konermann suggests targeting the Ttr gene, which is associated with amyloid neuropathy/amyloidosis (p. 41, Table B, lines 30-31). 
However, Konermann is silent with respect to one of the gRNA comprising SEQ ID NO:34.
Similar to Konermann, Gilbert teaches methods for increasing gene expression of a target gene comprising a dCas9 fused to a transcriptional activator such as VP64, and a library of sgRNA ([0013, 0029], see Fig. 3). In regard to claim 87, Gilbert teaches a sgRNA that comprise SEQ ID NO: 36 “GACAATAAGTAGTCTTACTC” (see SCORE search 10/13/2021, rnpbm file, result #1).

    PNG
    media_image2.png
    223
    1106
    media_image2.png
    Greyscale

	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene such as Ttr in vivo in a non-human animal comprising a dCas9 fused to a transcriptional activation domain and sgRNAs as suggested by Konermann and choose SEQ ID NO:34 as one of the sgRNAs as taught by Gilbert with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Konermann teaches choosing multiple sgRNAs that tile across the first -200 nucleotides upstream of the transcriptional start site (TSS). As shown supra, the sgRNA comprising SEQ ID NO:34 (see black & while sequence) is one of a small genus of sgRNAs that could be designed to target this small window of sequence upstream of the TSS of Ttr (see gray sequence is TSS and translational start “ATG” is in bold). Thus, it would have been immediately apparent to one of ordinary skill in the art to choose the sgRNA of Gilbert from the limited genus of options. In regard to choosing to make an animal model overexpressing the Ttr gene in general, as stated supra, Konermann suggests as much and Liao et al., (2017) teaches that animal models of Ttr induced amyloidosis were needed to better understand basic science questions of the disease and for the development of targeted therapeutics (p. 1866, 1st para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Platt et al., (Cell, 2014, 159:440-455, see IDS filed 5/23/2019).

As discussed previously, Konermann suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a dCas9 fused to a transcriptional activation domain, and a chimeric adaptor protein comprising an adaptor fused to a transcriptional activation domain and multiple gRNAs.
In regard to claim 108, as stated supra, Konermann teaches the sgRNAs are introduced by an AAV vector ([0100, 0421, 0964-0966], Example 22, but see also more generally [0044, 0308, 0377-0378, 0428-0431]).
In regard to claim 108, as stated supra, Konermann teaches multiple sgRNAs targeting a single gene by tiling the promoter region can result in more robust transcriptional activation [0847, 0858]. Specifically, Konermann teaches up to 8 sgRNAs targeting a single gene ([0184, 0862], see Fig 72). 
In regard to claim 108, as stated supra, Konermann teaches that the gRNAs sgRNAs are operably linked to a pol III promoter such as U6 [0259, 0620, 0964-0967].
 However, Konermann is silent with respect to preferred embodiment of introducing an AAV vector comprising multiple gRNAs each comprising its own U6 promoter.
Nevertheless, Konermann cites the prior art of Platt et al., (2014) for methods and compositions for establishing and utilizing the CRISPR transgenic animals [0102, 0963].
[AltContent: textbox ([img-media_image3.png])]In regard to claim 108, Platt teaches methods of using a CRISPR transgenic mouse comprising introducing an AAV vector comprising multiple gRNAs each comprising its own U6 promoter (see Fig. 4C excerpt adjacent).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising introducing an AAV vector comprising multiple gRNAs comprising a U6 promoter as taught by Konermann and choose an AAV vector comprising multiple gRNAs each comprising its own U6 promoter as taught by Platt with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Konermann explicitly directs the ordinary artisan to the compositions and methods of Platt, thus it would have been predictably obvious to incorporate these compositions and methods by the reference. Furthermore, arranging each gRNA with its own promoter ensures the likelihood of equal production of the gRNAs from a single vector (p. 447, col 1).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claims 121-123 are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Baeumler et al (Cell Rep, 2017, 20:2639-2653, see IDS filed 8/06/2021)

As discussed previously, Konermann suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a dCas9 fused to a transcriptional activation domain, and a chimeric adaptor protein comprising an adaptor fused to a transcriptional activation domain.
However, in regard to claims 121-123, although Konermann teaches expression cassettes encoding Cas9 followed by a 2A cleavage sequence [0259, 0425, 0968], they are silent with respect to combining the nucleic acid encoding the dCas9 fusion protein and the nucleic acid encoding the chimeric adaptor fusion protein into a single biscitronic expression cassette with an intervening T2A cleavage site.
With respect to instant claims, Baeumler teaches a combined nucleic acid encoding a dCas9 fusion protein and nucleic acid encoding a chimeric adaptor fusion protein in a single biscitronic expression cassette with an intervening T2A cleavage site (see modified Fig. 1K excerpt below).
[AltContent: textbox ([img-media_image4.png])]Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding dCas9 fusion protein, and a nucleic acid encoding a chimeric adaptor fusion protein as taught by Konermann and combine the two nucleic acids into a single bicistronic expression cassette with an intervening T2A cleavage site as taught by Baeumler with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Konermann because bicistronic expression cassettes increase co-delivery efficiency of the CRISPR Cas9 components [0625].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Blits et al., (US2016/0243260, filed 10/24/2014)

As discussed previously, Konermann suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
However, in regard to claim 131, although Konermann teaches that the viral vectors such as AAV can be useful for targeting the brain and for treating neurodegenerative diseases ([0414, 0401-0402, 0457], see Tables A & B), they are silent with respect to delivering an AAV vector intrathecally.
With respect to instant claim, Blits teaches a gene therapy method of targeting brain diseases by delivering an AAV vector intrathecally (Abstract, Description of the Invention, Example 1).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene in the brain to treat a neurodegenerative disease comprising a dCas9 fusion protein and sgRNA in a AAV vector as taught by Konermann and choose intrathecal administration of the AAV vector as taught by Blits with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Blits because intrathecal administration allows crossing of the blood brain barrier to reach the brain, and unlike intravenous administration, intrathecal administration does not require preservatives or other potentially harmful inactive ingredients [0051].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Konermann et al. (Nature, 2015, 517:583-588, see IDS filed 5/23/2019) as evidenced by Addgene (Product catalogue, plasmid #61425, 2022, pgs. 1-13)

As discussed previously, Konermann (2016) suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
In regard to claim 132, although Konermann (2016) teaches a dCas9-VP64 fusion protein as SEQ ID NO: 476, which comprises a sequence that is 98.8% identical to SEQ ID NO: 25 (see also SCORE search 10/13/2021, rni. file, result #1), they are silent with respect to a dCas9-VP64 fusion protein that comprises a sequence that is 100% identical to SEQ ID NO:25. Specifically, the dCas9-VP64 sequence of Konermann (2016) is missing a 5’ nucleoplasmin NLS.
In regard to claim 132, Konermann (2015), who is the same as the inventor as Konermann (2016), teaches methods for increasing expression of a target gene in a cell comprising a dCas9-VP64. Specifically, Konermann (2015) teaches a viral expression vector comprising dCas9-VP64 fusion protein of plasmid #64125 (p. 588, last para., see Extended Fig. 7a), which was deposited with Addgene. Importantly, the Addgene product page for plasmid #64125 describes a dCas9-VP64 with a 5’ nucleoplasmin NLS that comprises a sequence that is 100% identical to SEQ ID NO:25 (see highlighted region of nucleotides 3878-8291 of the Addgene sequence of pgs 8-11 of attached corresponding to nucleotides 1-4414 of SEQ ID NO:25). Finally, the nucleic acid sequence of SEQ ID NO:25 translates into the protein sequence of SEQ ID NO:1, thus the protein product of SEQ ID NO:1 would have naturally been produced by the taught nucleic acid of SEQ ID NO:25.
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding dCas9-VP64 fusion protein as taught by Konermann (2016) and choose dCas9-VP64 comprising the 5’ nucleoplasmin NLS that is 100% identical to SEQ ID NO: 25 as taught by Konermann (2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, since Konermann (2016) and Konermann (2015) are from the same inventive entities and are directed to very similar subject matter it would have been obvious to the ordinary artisan to make a simple substitution of one known vector for another to obtain predictable results. Furthermore, Konermann (2015) teaches that the addition of the second NLS in Cas9 improved efficiency of transcriptional activation (Extended Data Fig. 1, legend).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Konermann et al. (Nature, 2015, 517:583-588, see IDS filed 5/23/2019) as evidenced by Addgene (Product catalogue, plasmid #61425, 2022, pgs. 1-13)

As discussed previously, Konermann (2016) suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, a chimeric adaptor protein fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
In regard to claim 134, as stated supra, Konermann (2016) teaches the sequence of the MS2-NLS-p65-HSF1 chimeric adaptor protein as SEQ ID NO:469 (see also Figs. 64B, 80D & 80V), which is 100% identical to SEQ ID NO: 27 (see also SCORE search 10/13/2021, rni. file, result #1). Finally, the 1,419 nucleic acid sequence of SEQ ID NO:27 translates into the 473 amino acid sequence of SEQ ID NO:6, thus the protein product of SEQ ID NO:6 would have naturally been produced by the taught nucleic acid of SEQ ID NO:27.
However, in regard to claim 134, although Konermann (2016) teaches a dCas9-VP64 fusion protein as SEQ ID NO: 476, which comprises a sequence that is 98.8% identical to SEQ ID NO: 25 (see also SCORE search 10/13/2021, rni. file, result #1), they are silent with respect to a dCas9-VP64 fusion protein that comprises a sequence that is 100% identical to SEQ ID NO:25. Specifically, the dCas9-VP64 sequence of Konermann (2016) is missing a 5’ nucleoplasmin NLS.
In regard to claim 134, Konermann (2015), who is the same as the inventor as Konermann (2016), teaches methods for increasing expression of a target gene in a cell comprising a dCas9-VP64. Specifically, Konermann (2015) teaches a viral expression vector comprising dCas9-VP64 fusion protein of plasmid #64125 (p. 588, last para., see Extended Fig. 7a), which was deposited with Addgene. Importantly, the Addgene product page for plasmid #64125 describes a dCas9-VP64 with a 5’ nucleoplasmin NLS that comprises a sequence that is 100% identical to SEQ ID NO:25 (see highlighted region of nucleotides 3878-8291 of the Addgene sequence of pgs 8-11 of attached corresponding to nucleotides 1-4414 of SEQ ID NO:25). Finally, the 4,414 nucleic acid sequence of SEQ ID NO:25 translates into the 1,471 amino acid sequence of SEQ ID NO:1, thus the protein product of SEQ ID NO:1 would have naturally been produced by the taught nucleic acid of SEQ ID NO:25.
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding a chimeric adaptor protein of SEQ ID NO:27 and dCas9-VP64 fusion protein as taught by Konermann (2016) and substitute a dCas9-VP64 comprising the 5’ nucleoplasmin NLS that is 100% identical to SEQ ID NO: 25 as taught by Konermann (2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, since Konermann (2016) and Konermann (2015) are from the same inventive entities and are directed to very similar subject matter it would have been obvious to the ordinary artisan to make a simple substitution of one known vector for another to obtain predictable results. Furthermore, Konermann (2015) teaches that the addition of the second NLS in Cas9 improved efficiency of transcriptional activation (Extended Data Fig. 1, legend).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Konermann et al. (Nature, 2015, 517:583-588, see IDS filed 5/23/2019), Addgene (Product catalogue, plasmid #61425, 2022, pgs. 1-13), and Baeumler et al (Cell Rep, 2017, 20:2639-2653, see IDS filed 8/06/2021)

As discussed previously, Konermann (2016) suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, a chimeric adaptor protein fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
In regard to claim 135, as stated supra, Konermann (2016) teaches the sequence of the MS2-NLS-p65-HSF1 chimeric adaptor protein as SEQ ID NO:469 (see also Figs. 64B, 80D & 80V), which is 100% identical to SEQ ID NO: 27 (see also SCORE search 10/13/2021, rni. file, result #1). Finally, the 1,419 nucleic acid sequence of SEQ ID NO:27 translates into the 473 amino acid sequence of SEQ ID NO:6, thus the protein product of SEQ ID NO:6 would have naturally been produced by the taught nucleic acid of SEQ ID NO:27.
However, in regard to claim 135, although Konermann (2016) teaches a dCas9-VP64 fusion protein as SEQ ID NO: 476, which comprises a sequence that is 98.8% identical to SEQ ID NO: 25 (see also SCORE search 10/13/2021, rni. file, result #1), they are silent with respect to a dCas9-VP64 fusion protein that comprises a sequence that is 100% identical to SEQ ID NO:25. Specifically, the dCas9-VP64 sequence of Konermann (2016) is missing a 5’ nucleoplasmin NLS.
In regard to claim 135, Konermann (2015), who is the same as the inventor as Konermann (2016), teaches methods for increasing expression of a target gene in a cell comprising a dCas9-VP64. Specifically, Konermann (2015) teaches a viral expression vector comprising dCas9-VP64 fusion protein of plasmid #64125 (p. 588, last para., see Extended Fig. 7a), which was deposited with Addgene. Importantly, the Addgene product page for plasmid #64125 describes a dCas9-VP64 with a 5’ nucleoplasmin NLS that comprises a sequence that is 100% identical to SEQ ID NO:25 (see highlighted region of nucleotides 3878-8291 of the Addgene sequence of pgs 8-11 of attached corresponding to nucleotides 1-4414 of SEQ ID NO:25). Finally, the 4,414 nucleic acid sequence of SEQ ID NO:25 translates into the 1,471 amino acid sequence of SEQ ID NO:1, thus the protein product of SEQ ID NO:1 would have naturally been produced by the taught nucleic acid of SEQ ID NO:25.
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding a chimeric adaptor protein of SEQ ID NO:27 and dCas9-VP64 fusion protein as taught by Konermann (2016) and substitute a dCas9-VP64 comprising the 5’ nucleoplasmin NLS that is 100% identical to SEQ ID NO: 25 as taught by Konermann (2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, since Konermann (2016) and Konermann (2015) are from the same inventive entities and are directed to very similar subject matter it would have been obvious to the ordinary artisan to make a simple substitution of one known vector for another to obtain predictable results. Furthermore, Konermann (2015) teaches that the addition of the second NLS in Cas9 improved efficiency of transcriptional activation (Extended Data Fig. 1, legend).
However, in regard to claim 135, although Konermann (2016) teaches expression cassettes encoding Cas9 followed by a 2A cleavage sequence [0259, 0425, 0968], they are silent with respect to combining the nucleic acid encoding the dCas9 fusion protein and the nucleic acid encoding the chimeric adaptor fusion protein into a single bicistronic expression cassette with an intervening T2A cleavage site.
With respect to instant claim, Baeumler teaches a combined nucleic acid encoding a dCas9 fusion protein and nucleic acid encoding a chimeric adaptor fusion protein in a single bicistronic expression cassette with an intervening T2A cleavage site (see modified Fig. 1K excerpt below).
[AltContent: textbox ([img-media_image4.png])]Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding dCas9 fusion protein, and a nucleic acid encoding a chimeric adaptor fusion protein as taught by Konermann (2016) and combine the two nucleic acids into a single bicistronic expression cassette with an intervening T2A cleavage site as taught by Baeumler with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Konermann (2016) because bicistronic expression cassettes increase co-delivery efficiency of the CRISPR Cas9 components [0625]
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claim 136 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Konermann et al. (Nature, 2015, 517:583-588, see IDS filed 5/23/2019), Addgene (Product catalogue, plasmid #61425, 2022, pgs. 1-13), and Baeumler et al (Cell Rep, 2017, 20:2639-2653, see IDS filed 8/06/2021)

As discussed previously, Konermann (2016) suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, a chimeric adaptor protein fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
In regard to claim 136, Konermann teaches the conditional/knock-in animals comprise the Cas9 construct at the Rosa26 locus [0424]. Furthermore, Konermann teaches the Cas9 construct can be operably linked to an endogenous promoter including endogenous tissue specific promoters [0057, 0358, 0422, 0425, 0447-0453, 0624, 0634]. Thus, a Cas9 knock-in at the Rosa26 locus operably linked to an endogenous promoter would have been obvious to one of ordinary skill at the time of filing because it was a combination of well-known prior art elements according to established methods to yield predictable results.
In regard to claim 136, as stated supra, Konermann (2016) teaches the sequence of the MS2-NLS-p65-HSF1 chimeric adaptor protein as SEQ ID NO:469 (see also Figs. 64B, 80D & 80V), which is 100% identical to SEQ ID NO: 27 (see also SCORE search 10/13/2021, rni. file, result #1). Finally, the 1,419 nucleic acid sequence of SEQ ID NO:27 translates into the 473 amino acid sequence of SEQ ID NO:6, thus the protein product of SEQ ID NO:6 would have naturally been produced by the taught nucleic acid of SEQ ID NO:27.
However, in regard to claim 136, although Konermann (2016) teaches a dCas9-VP64 fusion protein as SEQ ID NO: 476, which comprises a sequence that is 98.8% identical to SEQ ID NO: 25 (see also SCORE search 10/13/2021, rni. file, result #1), they are silent with respect to a dCas9-VP64 fusion protein that comprises a sequence that is 100% identical to SEQ ID NO:25. Specifically, the dCas9-VP64 sequence of Konermann (2016) is missing a 5’ nucleoplasmin NLS.
In regard to claim 136, Konermann (2015), who is the same as the inventor as Konermann (2016), teaches methods for increasing expression of a target gene in a cell comprising a dCas9-VP64. Specifically, Konermann (2015) teaches a viral expression vector comprising dCas9-VP64 fusion protein of plasmid #64125 (p. 588, last para., see Extended Fig. 7a), which was deposited with Addgene. Importantly, the Addgene product page for plasmid #64125 describes a dCas9-VP64 with a 5’ nucleoplasmin NLS that comprises a sequence that is 100% identical to SEQ ID NO:25 (see highlighted region of nucleotides 3878-8291 of the Addgene sequence of pgs 8-11 of attached corresponding to nucleotides 1-4414 of SEQ ID NO:25). Finally, the 4,414 nucleic acid sequence of SEQ ID NO:25 translates into the 1,471 amino acid sequence of SEQ ID NO:1, thus the protein product of SEQ ID NO:1 would have naturally been produced by the taught nucleic acid of SEQ ID NO:25.
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding a chimeric adaptor protein of SEQ ID NO:27 and dCas9-VP64 fusion protein as taught by Konermann (2016) and substitute a dCas9-VP64 comprising the 5’ nucleoplasmin NLS that is 100% identical to SEQ ID NO: 25 as taught by Konermann (2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, since Konermann (2016) and Konermann (2015) are from the same inventive entities and are directed to very similar subject matter it would have been obvious to the ordinary artisan to make a simple substitution of one known vector for another to obtain predictable results. Furthermore, Konermann (2015) teaches that the addition of the second NLS in Cas9 improved efficiency of transcriptional activation (Extended Data Fig. 1, legend).
However, in regard to claim 136, although Konermann (2016) teaches expression cassettes encoding Cas9 followed by a 2A cleavage sequence [0259, 0425, 0968], they are silent with respect to combining the nucleic acid encoding the dCas9 fusion protein and the nucleic acid encoding the chimeric adaptor fusion protein into a single bicistronic expression cassette with an intervening T2A cleavage site.
[AltContent: textbox ([img-media_image4.png])]With respect to instant claim, Baeumler teaches a combined nucleic acid encoding a dCas9 fusion protein and nucleic acid encoding a chimeric adaptor fusion protein in a single bicistronic expression cassette with an intervening T2A cleavage site (see modified Fig. 1K excerpt below).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding dCas9 fusion protein, and a nucleic acid encoding a chimeric adaptor fusion protein as taught by Konermann (2016) and combine the two nucleic acids into a single bicistronic expression cassette with an intervening T2A cleavage site as taught by Baeumler with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Konermann (2016) because bicistronic expression cassettes increase co-delivery efficiency of the CRISPR Cas9 components [0625].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.


Claims 137 and 138 are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al., (US2016/0355797, filed 6/10/2016, published 12/08/2016, see IDS filed 5/23/2019), in view of Konermann et al. (Nature, 2015, 517:583-588, see IDS filed 5/23/2019), Addgene (Product catalogue, plasmid #61425, 2022, pgs. 1-13), and Baeumler et al (Cell Rep, 2017, 20:2639-2653, see IDS filed 8/06/2021)

As discussed previously, Konermann (2016) suggests a method for increasing expression of a target gene in vivo in a non-human animal comprising a conditional dCas9 fused to a transcriptional activation domain, a chimeric adaptor protein fused to a transcriptional activation domain, and a Cre recombinase to allow conditional expression of the dCas9.
However, in regard claims 137 and 138, Konermann (2016) is silent to a fusion protein encoded by 1,965 amino acids of SEQ ID NO:44 or 5,895 nucleotides of SEQ ID NO:64 that correspond to a dCas9-VP64-T2A-MS2-NLS-p65-HSF1 fusion protein. Of note, the nucleotide sequence of SEQ ID NO:64 translates to the protein sequence of SEQ ID NO:44. Thus the protein product of SEQ ID NO:44 would have naturally been produced by the nucleic acid of SEQ ID NO:64.
Nevertheless in regard to claims 137 and 138, as stated supra, Konermann (2016) teaches the sequence of the MS2-NLS-p65-HSF1 chimeric adaptor protein as SEQ ID NO:469 (see also Figs. 64B, 80D & 80V), which is 100% identical to nucleotides 4477-5895 of SEQ ID NO: 64 and when translated is 100% identical to amino acids 1493-1965 of SEQ ID NO: 44 (see also SCORE search 10/13/2021, rni. file, result #1). Thus, Konermann (2016) teaches the chimeric adaptor protein portion of SEQ ID NOs:44 and 64.
Furthermore, in regard to claims 137 and 138, although Konermann (2016) teaches a dCas9-VP64 fusion protein as SEQ ID NO: 476, they are silent with respect to a dCas9-VP64 fusion protein that comprises a sequence that is 100% identical to SEQ ID NOs: 44 and 64. Specifically, the dCas9-VP64 sequence of Konermann (2016) is missing a 5’ nucleoplasmin NLS.
In regard to claims 137 and 138, Konermann (2015), who is the same as the inventor as Konermann (2016), teaches methods for increasing expression of a target gene in a cell comprising a dCas9-VP64. Specifically, Konermann (2015) teaches a viral expression vector comprising dCas9-VP64 fusion protein of plasmid #64125 (p. 588, last para., see Extended Fig. 7a), which was deposited with Addgene. Importantly, the Addgene product page for plasmid #64125 describes a dCas9-VP64 with a 5’ nucleoplasmin NLS that comprises a nucleic sequence that is 100% identical to nucleotides 1-4414 of SEQ ID NO:64 (see highlighted region of nucleotides 3878-8291 of the Addgene sequence of pgs 8-11 of attached). Finally, as stated supra, nucleotides 1-4,414 of SEQ ID NO:64 translates into amino acids 1-1,471 of SEQ ID NO:44.
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding a chimeric adaptor protein of SEQ ID NOs:44/64 and dCas9-VP64 fusion protein as taught by Konermann (2016) and substitute a dCas9-VP64 comprising the 5’ nucleoplasmin NLS that is 100% identical to SEQ ID NOs:44/64 as taught by Konermann (2015) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, since Konermann (2016) and Konermann (2015) are from the same inventive entities and are directed to very similar subject matter it would have been obvious to the ordinary artisan to make a simple substitution of one known vector for another to obtain predictable results. Furthermore, Konermann (2015) teaches that the addition of the second NLS in Cas9 improved efficiency of transcriptional activation (Extended Data Fig. 1, legend).
However, in regard to claims 137 and 138, although Konermann (2016) teaches expression cassettes encoding Cas9 followed by a 2A cleavage sequence [0259, 0425, 0968], and discloses the 2A sequence of SEQ ID NO:480 (see Fig. 80v, 4.1.6), which corresponds to nucleotides 4415-4476 of SEQ ID NO:64 and translates into amino acids 1472-1492 of SEQ ID NO:44, they are silent with respect to combining the nucleic acid encoding the dCas9 fusion protein and the nucleic acid encoding the chimeric adaptor fusion protein into a single bicistronic expression cassette with an intervening T2A cleavage site.
With respect to instant claims, Baeumler teaches a combined nucleic acid encoding a dCas9 fusion protein and nucleic acid encoding a chimeric adaptor fusion protein in a single bicistronic expression cassette with an intervening T2A cleavage site (see modified Fig. 1K excerpt below).
[AltContent: textbox ([img-media_image4.png])]Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for increasing expression of a target gene comprising a nucleic acid encoding dCas9 fusion protein, and a nucleic acid encoding a chimeric adaptor fusion protein as taught by Konermann (2016) and combine the two nucleic acids into a single bicistronic expression cassette with an intervening T2A cleavage site as taught by Baeumler with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Konermann (2016) because bicistronic expression cassettes increase co-delivery efficiency of the CRISPR Cas9 components [0625]. 
Thus, the combination of dCas9-VP64 of Konermann (2016) in view of Konermann (2015) corresponding to nucleotides 1-4414 of SEQ ID NO:64 and amino acids 1-1471 of SEQ ID NO:44; combined with the 2A sequence of Konermann (2016) in view of Baeumler corresponding to nucleotides 4415-4476 of SEQ ID NO:64 and amino acids 1472-1492 of SEQ ID NO:44, combined with the MS2-NLS-p65-HSF1 chimeric adaptor protein of Konermann (2016) corresponding to nucleotides 4477-5895 of SEQ ID NO: 64 and amino acids 1493-1965 of SEQ ID NO: 44 makes obvious the dCas9-VP64-2A-MS2-NLS-p65-HSF1 fusion of SEQ ID NOs:64 and 44. Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/21/2022 are acknowledged and have been addressed supra.

Withdrawn Double Patenting
The prior provisional rejection of Claims 68, 72, 74, 76, 81, 83-84, 86-87, 91, 93-94, 97, 110-122, and 126-128, on the grounds of nonstatutory double patenting as being unpatentable over claims 58-110, 112-123 of copending Application No. 17/018,680. Is withdrawn in light of Applicant’s amendments to claim 68, that the gRNA are delivered by a viral vector, which is not a limitation claimed by cited application. Specifically, cited application claims lipid nanoparticles for delivery of the gRNAs.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633